 


109 HR 3659 IH: To reestablish the Federal Emergency Management Agency as an independent establishment in the executive branch that is responsible for the Nation’s preparedness and response to disasters, and for other purposes.
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3659 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Mr. Oberstar (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reestablish the Federal Emergency Management Agency as an independent establishment in the executive branch that is responsible for the Nation’s preparedness and response to disasters, and for other purposes. 
 
 
1.Federal Emergency Management Agency 
(a)Independent establishmentThe Federal Emergency Management Agency shall be an independent establishment in the executive branch that is responsible for the Nation’s preparedness and response to disasters. 
(b)Director 
(1)In generalThe Agency shall be headed by a Director, who shall be appointed by the President, by and with the advice and consent of the Senate, and who shall report directly to the President. The Director of the Federal Emergency Management Agency shall be compensated at the rate provided for at level I of the Executive Schedule under section 5312 of title 5, United States Code. 
(2)BackgroundThe Director shall be appointed from among persons who have extensive background in emergency or disaster-related management. 
(3)Term of officeThe term of office of an individual appointed as the Director shall be 5 years. 
(c)Transfer of functionsThere shall be transferred to the Director of the Federal Emergency Management Agency the functions, personnel, assets, and liabilities of the Department of Homeland Security relating to the Federal Emergency Management Agency, including the functions of the Department under paragraphs (3) and (8) of section 430(c) and sections 502 (other than paragraph (2)) and 503(1) of the Homeland Security Act of 2002 (6 U.S.C. 238(c), 312, 313), the functions relating to firefighter assistance grants under the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 et seq.), and the functions relating to emergency management performance grants under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reductions Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.). 
(d)Transition periodThe transfers under this section shall be carried out as soon as practicable after the date of enactment of this Act. During the transition period, the Secretary of Homeland Security shall provide to the Director of the Federal Emergency Management Agency such assistance, including the use of personnel and assets, as the Director may request in preparing for the transfer. 
2.Conforming amendment Section 504(a) of the Homeland Security Act of 2002 (6 U.S.C. 314(a)) is amended by striking , major disaster,. 
3.Repeals The following provisions of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) are repealed: 
(1)Section 2(11). 
(2)Section 503(1). 
(3)Section 507.  
 
